                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARY E. SQUIRE,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
v.                                                )           No. 4:19-CV-50 CAS
                                                  )
FEDERAL NATIONAL MORTGAGE                         )
ASSOCIATION,                                      )
                                                  )
                 Defendant.                       )

                                     ORDER OF DISMISSAL

          This matter is before the Court on its own motion. On March 28, 2019, the Court issued an

order directing plaintiff to serve defendant Federal National Mortgage Association not later than

April 15, 2019, and to file proof of service not later than April 18, 2019.1 The Order specifically

provided that “[f]ailure to timely serve defendants will result in the dismissal of plaintiff’s claims

as to any unserved defendant without prejudice and without further notice.” Doc. 21 at 3.

          The record does not reflect proof of service on defendant Federal National Mortgage

Association. This case was removed from the Circuit Court of Jefferson County, Missouri on

January 15, 2019, where it had been pending for almost three years without service of process. It

has been 97 days since defendant removed this action. There is no evidence in the record that

defendant Federal National Mortgage Association has been served and service has not been waived


      1
      On February 13, 2019, United States Magistrate Judge John M. Bodenhausen consolidated
the above captioned cause of action with Mary E. Squire v. J.P. Morgan Chase, et al., No.
4:19-CV-38 CAS. On March 28, 2019, the Court also ordered plaintiff to obtain service on
defendants J.P. Morgan Chase and Federal National Mortgage Association in No. 4:19-CV-38 CAS.
Despite being ordered to do so, plaintiff has failed to cause service to be effected upon the
defendants in Mary E. Squire v. J.P. Morgan Chase, et al., No. 4:19-CV-38 CAS, and this case will
be dismissed as well.
on its behalf. Plaintiff was warned, pursuant to Federal Rule of Civil Procedure 4(m), that the Court

would dismiss this case, without prejudice, should she fail to serve the defendant. Despite this,

plaintiff has failed to file proof of service for the defendant, and there is nothing to indicate plaintiff

has even attempted to obtain service on Federal National Mortgage Association.

        Accordingly,

        IT IS HEREBY ORDERED that this matter is DISMISSED without prejudice.




                                                     CHARLES A. SHAW
                                                     UNITED STATES DISTRICT JUDGE

Dated this    22nd        day of April, 2019.




                                                    2
